  Case 4:21-mj-00061-VLD Document 1 Filed 04/15/21 Page 1 of 28 PageID #: 1




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH DAKOTA
                           SOUTHERN DIVISION



  In the Matter of the Application Regarding   No. _______________________
                                                      4:21-mj-61

  21-067-04                                    REDACTED APPLICATION FOR
                                               AN ORDER AUTHORIZING THE
                                               INSTALLATION AND USE OF A
                                               PEN REGISTER AND TRAP AND
                                               TRACE DEVICE, AND FOR
                                               SUBSCRIBER INFORMATION


      The United States of America, moving by and through Special Assistant

United States Attorney Mark Hodges, respectfully submits under seal this ex

parte application for an order pursuant to 18 U.S.C §§ 3122 and 3123,

authorizing the continued installation and use of a pen register and trap and

trace device or process (“pen-trap device”) to record, decode, and/or capture

dialing, routing, addressing, and signaling information associated with each

communication on telephone number 605-408-3494 (Target Cellular Device)

described in Attachment A, which is serviced by AT&T, an electronic

communications service provider.

      In support of this application, the United States asserts:

      1.    This is an application made under 18 U.S.C. § 3122(a)(1), for an

order under 18 U.S.C. § 3123 authorizing the installation and use of a pen

register and trap and trace device.

      2.    Such an application must include three elements: (1) “the identity

of the attorney for the Government or the State law enforcement or investigative



                                       [1]
  Case 4:21-mj-00061-VLD Document 1 Filed 04/15/21 Page 2 of 28 PageID #: 2




officer making the application”; (2) “the identity of the law enforcement agency

conducting the investigation”; and (3) “a certification by the applicant that the

information likely to be obtained is relevant to an ongoing criminal investigation

being conducted by that agency.” 18 U.S.C. § 3122(b).

      3.    The undersigned applicant is an “attorney for the government” as

defined in Rule 1(b)(1) of the Federal Rules of Criminal Procedure, and, therefore,

pursuant to 18 U.S.C. § 3122, may apply for an order authorizing the installation

of a trap and trace device and pen register.

      4.    The law enforcement agency conducting the investigation is the

Drug Enforcement Administration.

      5.    Applicant certifies that the information likely to be obtained by the

requested pen/trap device is relevant to an ongoing criminal investigation being

conducted by the Drug Enforcement Administration of possible violations of 21

U.S.C. §§ 841(a)(1) and 846 by William HARTWICK, Maria MAGANA ZAVALA ,

Oscar MADRIGAL, Salvador MADRIGAL Jr., and others yet unknown.

      6.    This Court has jurisdiction to issue the requested order because it

is a “court of competent jurisdiction” under 18 U.S.C. § 3122(a)(2). Specifically,

the Court is a district court of the United States that “has jurisdiction over the

offense being investigated.” 18 U.S.C. § 3127(2)(A)(i).

                             ADDITIONAL INFORMATION

      7.    Other than the three elements described above, federal law does not

require that an application for an order authorizing the installation and use of a

pen register and a trap and trace device specify any facts.         The following



                                        [2]
  Case 4:21-mj-00061-VLD Document 1 Filed 04/15/21 Page 3 of 28 PageID #: 3




additional information is provided to demonstrate that the order requested falls

within this Court’s authority to authorize the installation and use of a pen

register or trap and trace device under 18 U.S.C. § 3123(a)(1).

      8.    A “pen register” is “a device or process which records or decodes

dialing, routing, addressing, or signaling information transmitted by an

instrument or facility from which a wire or electronic communication is

transmitted.” 18 U.S.C. § 3127(3). A “trap and trace device” is “a device or

process which captures the incoming electronic or other impulses which identify

the originating number or other dialing, routing, addressing, and signaling

information reasonably likely to identify the source of a wire or electronic

communication.” 18 U.S.C. § 3127(4).

      9.    A cellular telephone, or cell phone, is a mobile device that transmits

and receives wire and electronic communications.          Individuals using cell

phones contract with cellular service providers, such as AT&T, who maintain

antenna towers (“cell towers”) covering specific geographic areas. In order to

transmit or receive calls and messages, a cell phone must send a radio signal to

an antenna tower that, in turn, is connected to a cellular service provider’s

network.

      10.   In the cellular telephone context, pen registers capture the

destination phone numbers of outgoing calls or Short Message Service (“SMS”)

and Multimedia Message Service (“MMS”) messages, while trap and trace devices

capture the phone numbers of incoming calls or SMS and MMS messages (the

latter of which may include text, photos, or videos). These numbers can then



                                       [3]
  Case 4:21-mj-00061-VLD Document 1 Filed 04/15/21 Page 4 of 28 PageID #: 4




be used to identify the parties to a communication without revealing the

communication’s contents, and they can be recorded by a pen/trap device.

      11.    A cell phone can also be used to exchange SMS or MMS messages

with email accounts. The email addresses associated with those text messages

can be recorded by a pen/trap device and used to identify parties to a

communication without revealing the communication’s contents.

      12.    In addition to being assigned a unique telephone number, each cell

phone has one or more unique identifiers embedded inside it. Depending upon

the cellular network and the device, the embedded unique identifiers for a cell

phone could take several different forms, including an Electronic Serial Number

(“ESN”), a Mobile Electronic Identity Number (“MEIN”), a Mobile Identification

Number (“MIN”), a Subscriber Identity Module (“SIM”), an International Mobile

Subscriber Identifier (“IMSI”), a Mobile Subscriber Integrated Services Digital

Network Number (“MSISDN”), or an International Mobile Station Equipment

Identity (“IMEI”).   When a cell phone connects to a cell tower, it reveals its

embedded unique identifiers to the cell tower, and the cell tower records those

identifiers as a matter of course. These identifiers, transmitted as part of the

communication between cell phone and cell tower, can be recorded by a pen/trap

device and indicate the identity of the cellular device communicating with the

cell tower without revealing the communication’s content.

      13.    I am advised by David Sundet, Special Agent, Drug Enforcement

Administration, of the following.




                                       [4]
   Case 4:21-mj-00061-VLD Document 1 Filed 04/15/21 Page 5 of 28 PageID #: 5




       14.   The telephone that is the subject of this application is currently

assigned telephone number 605-408-3494 (Target Cellular Device) and

operated on the network of AT&T.

       15.   In November 2019, the Sioux Falls Area Drug Task Force conducted

a joint investigation with U.S. Department of Homeland Security Investigations

(HSI) and the Internal Revenue Service (IRS) into the distribution of

methamphetamine activities of Sameer GENTRY in Sioux Falls, SD. Investigators

identified that GENTRY was involved in a large drug trafficking organization

transporting methamphetamine and marijuana from Mexico to California,

Colorado, and South Dakota.

       16.   During    this   joint   investigation,   law   enforcement    seized

approximately 43 pounds of methamphetamine from the GENTRY Drug

Trafficking Organization (DTO) and to this date, has arrested 15 members

involved in the DTO.

       17.   At the time of GENTRY’s arrest, GENTRY waived his Miranda rights

and agreed to be interviewed by investigators. GENTRY admitted to being involved

in moving one hundred pounds of methamphetamine, cocaine, and marijuana

from California to Sioux Falls, SD, in 2019, and stated the organization used both

the mail and courier system to move drugs.

       18.   When asked about GENTRY’s co-conspirators and sources of

supply, GENTRY provided the names of several individuals, to include showing



                                        5
   Case 4:21-mj-00061-VLD Document 1 Filed 04/15/21 Page 6 of 28 PageID #: 6




investigators Salvador Magana MADRIGAL Jr’s previous phone number 909-696-

0229   on    GENTRY’s     cell   phone.    GENTRY    stated   that   he   sourced

methamphetamine, cocaine, and marijuana from a guy GENTRY only knew as

“Ali” who used this phone number 909-696-0229. GENTRY stated that “Ali” had

two houses in Sioux Falls, SD, and used these houses as bases of operations for

“Ali’s” drug distribution. GENTRY stated that “Ali” was profiting $70,000 off one

kilogram amount of cocaine as well as bringing in marijuana shipments of up to

500 pounds per load.

       19.   GENTRY admitted to investigators that GENTRY could make

$60,000 per week, in the illicit drug selling business, and he further admitted to

making $1,000,000 in drug proceeds in 2019.

       20.   When investigators looked into 909-696-0229, agents observed this

phone number had been active with AT&T and subscribed to Salvador Magana

MADRIGAL, Jr. since March 30, 2018. AT&T subscribed two addresses to

Salvador Magana MADRIGAL, Jr., 25590 Prospect Ave Apt 37E, Loma Linda, CA,

and 5103 Longfellow Way, Oxnard, CA. Additionally listed as a contact email for

Salvador        Magana           MADRIGAL,          Jr.’s       phone         was

ANAHI.CARDONA71@YAHOO.COM, which investigators later learned to be his

spouse. Agents were not able to locate “Ali” or MADRIGAL in the Sioux Falls area

and this investigation moved to indictments for those arrested and identified.




                                          6
   Case 4:21-mj-00061-VLD Document 1 Filed 04/15/21 Page 7 of 28 PageID #: 7




      21.    In August of 2020, DEA Sioux Falls Resident Office and the Sioux

Falls Area Drug Task Force conducted a joint investigation into the Robin and

Lanny VENSAND DTO in Sioux Falls, SD. On August 24, 2020, SFPD detectives

applied for and received a search warrant for 4600 N. National Ave., Sioux Falls,

SD, from South Dakota Magistrate Judge Eric Johnson. Included in this search

warrant was the ability to search any portable electronic communication devices

and cell phones found on the 4600 N. National Ave. property, to include their

contents.   SFPD executed the search warrant with the assistance of Special

Agents (SA) and Task Force Officers (TFO) from the US Drug Enforcement

Administration’s (DEA) Sioux Falls Resident Office (SFRO). During the search

warrant operation, DEA Special Agents, TFO’s, and SFPD detectives located

approximately 844 grams of methamphetamine, approximately 4,361 grams of

marijuana, approximately 30 hydrocodone pills, various other items of drug

paraphernalia, approximately $26,967 in US Currency (USC), and several cell

phones to include an Alcatel cell phone (SN: 015750001264335; cell phone

number 605-413-9848). During the execution of the search warrant, detectives

arrested Robin Jo VENSAND and Lanny Leif VENSAND at the residence. Both

Robin VENSAND and Lanny VENSAND asked for their attorneys and refused to

cooperate with investigators.

      22.    In an attempt to identify drug sources of supply for the VENSAND’s,

investigators began to look into the frequent calls and texts made by the seized



                                       7
   Case 4:21-mj-00061-VLD Document 1 Filed 04/15/21 Page 8 of 28 PageID #: 8




Alcatel cell phone (SN: 015750001264335; cell phone number 605-413-9848).

Agents presented a DOJ Administrative Subpoena to Verizon Wireless for 605-

413-9848, and received results showing this phone was only active since July 29,

2020 and had predominantly communicated with Mexico phone number 52-

3881064210, 909-696-0229, and 605-321-3398.

       23.   DEA agents then began investigating these phone numbers. Agents

received DOJ Administrative subpoena results from Verizon showing that the

605-321-3398 was an Apple iPhone 11, subscribed to Oscar MADRIGAL of 730

North Montgomery Court in Sioux Falls, SD, with the email address,

oscar.madrigal805@gmail.com.      Agents   discovered   Oscar    MADRIGAL      was

currently on parole for manslaughter. Agents received DOJ Administrative

subpoena results from AT&T showing that 909-696-0229 was subscribed to

Salvador Magana MADRIGAL, Jr., who had a 2017 conviction in Riverside, CA,

for conspiracy to distribute 11.5 kilograms of cocaine. Agents were able to obtain

California birth certificates for Oscar MADRIGAL and Salvador Magana

MADRIGAL, Jr., and observed the two men to have the same parents. Agents also

discovered a September 2020 anonymous confidential Crime Stoppers tip (report

#635-W10430) to Sioux Falls Police Department that stated the following:

       “Salvador Madrigal, address 428 n linwood ct, sioux falls, sd 57103, he

drives a white 2019 toyota tacoma lisence plate is WADN6, he gets weed and coke

from california. he has his smaller dealers which are a couple of white early to 30



                                        8
   Case 4:21-mj-00061-VLD Document 1 Filed 04/15/21 Page 9 of 28 PageID #: 9




year olds who he distributes to and they sell it and come back and pay him. he

will ramdomly have cars with out of state plates mostly from california parked in

st by his house. watch him, follow him. he does not have a job at least not at this

time. how is he paying for a brand new car and house?? he is a current felon from

california for reasons listed above, he has two little kids that live there where the

drugs are placed.”

       24.   Agents observed through South Dakota driver’s license records and

law enforcement database checks that Oscar and Salvador Magana MADRIGAL,

Jr. had addresses listed at 730 N. Montgomery Ct. and 94 S. Saratoga Place,

Sioux Falls, SD. On October 7, 2020, DEA agents and Sioux Falls Police

Detectives conducted surveillance at 94 S. Saratoga Place and observed Oscar

MADRIGAL in a 2014 White GMC Sierra 1500 (SD LP: 1CB778, VIN:

3GTU2UEC3EG421610;          Registered   to    Salvador   MADRIGAL      and   Oscar

MADRIGAL at 730 N. Montgomery Court; the registration did not specify Jr. or

Sr.) parked at 94 S. Saratoga Place, and subsequently drive away from 94 S.

Saratoga Place. Agents conducted a trash pull at 94 S. Saratoga Place, Sioux

Falls, SD, and located an Amazon prime package mailed from Nevada and

addressed to Oscar MADRIGAL at 94 S. Saratoga Place, Sioux Falls, SD. Inside

and along with this Amazon prime package was a one gallon sized vacuum sealed

baggie with marijuana residue inside the packaging. When investigators looked

into 909-696-0229, agents observed this phone number had been active with



                                         9
 Case 4:21-mj-00061-VLD Document 1 Filed 04/15/21 Page 10 of 28 PageID #: 10




AT&T and subscribed to Salvador Magana MADRIGAL, Jr. since March 30, 2018.

It was the same phone with the same subscriber originally provided by GENTRY

during his post-arrest interview.


       25.   Based on the foregoing, agents believe that Salvador Magana

MADRIGAL, Jr.’s 909-696-0229 phone was a drug trafficking contact for Sameer

GENTRY and involved as a source of supply contact for the VENSAND’s.


       26.   On October 7, 2020, your affiant applied for and received pen

register orders and ping search warrants for Oscar MADRIGAL’s phone number

605-321-2570 and Salvador Magana MADRIGAL, Jr.’s phone number 909-696-

0229 which were signed by United States Magistrate Judge Veronica L. Duffy. On

October 9, 2020, AT&T notified your affiant that Salvador Magana MADRIGAL,

Jr.’s phone number 909-696-0229 had suddenly been deactivated and cancelled

on October 7, 2020.


       27.   Through numerous surveillance operations and the help of ping

location observations for 605-321-2570, agents verified that Oscar MADRIGAL

predominantly lived at 94 S. Saratoga Place but spent a lot of time at 730 N.

Montgomery Court, the home of his parents Salvador Rodriguez MADRIGAL, Sr.

and Rosa MADRIGAL. Agents additionally observed Oscar MADRIGAL spent time

at 428 N. Linwood Court, and discovered it to be the home of Salvador Magana

MADRIGAL, Jr. and Anahi CARDONA.



                                     10
 Case 4:21-mj-00061-VLD Document 1 Filed 04/15/21 Page 11 of 28 PageID #: 11




      28.   On October 17, 2020, agents learned that Salvador Magana

MADRIGAL, Jr. and his wife, Anahi CARDONA, flew out of Eppley Airport in

Omaha, NE, to Puerto Vallarta, Mexico, with a return date of October 28, 2020.

Agents obtained Department of Homeland Security (DHS) Treasury Enforcement

Communications System (TECS) Border Crossings Records for Salvador Magana

MADRIGAL and observed a total of twenty (20) border crossings into Mexico, with

seven (7) of them occurring in 2020. DHS TECS checks further obtained for Anahi

CARDONA showed twenty-eight (28) crossings into Mexico, with the five (5) most

recent being vehicle crossings at various ports of entry on the United States

southwest border. Agents further observed that Salvador Magana MADRIGAL, Jr.

and Anahi CARDONA had a matching vehicle border crossing date on August 20,

2020, at the Otay Mesa Port of entry. Agents were able to obtain photos on this

same date, from US Border Patrol Check Station Glamis, CA, showing Salvador

Magana MADRIGAL, Jr. and Anahi CARDONA driving a white 2019 Volkswagen

Atlas (South Dakota license plate: WADN5; VIN: 1V2MR2CA2KC533085;

Registered to Salvador Magana MADRIGAL, Jr. & Anahi CARDONA) towards the

Mexico border. Agents subsequently located this same white 2019 Volkswagen

Atlas parked in long term parking at the Omaha Eppley Airport in Nebraska.


      29.   On October 28, 2020, agents received a 30-day GPS Tracker federal

search warrant for Anahi MADRIGAL's 2019 White Volkswagen Atlas SUV (SD

LP: WADN5, VIN: 1V2MR2CA2KC533085) from District of Nebraska U.S.


                                     11
 Case 4:21-mj-00061-VLD Document 1 Filed 04/15/21 Page 12 of 28 PageID #: 12




Magistrate Judge Susan Bazis. On this same date, agents installed the tracker

on the white 2019 Volkswagen Atlas, prior to Salvador Magana MADRIGAL, Jr.

and Anahi CARDONA returning from Mexico.


      30.   On November 5, 2020, agents learned that Anahi CARDONA had

dropped off the 2019 Volkswagen Atlas (South Dakota license plate: WADN5) at

Graham Auto dealership in Sioux Falls, SD, for vehicle service. Agents contacted

the manager at Graham Auto, identified themselves as agents of the DEA, and

asked consent to view the work order for the 2019 white Volkswagen Atlas. Agents

received consent and observed the work order listed Salvador Magana

MADRIGAL, Jr.’s name at the top with an address of 428 N. Linwood Ct. in Sioux

Falls, SD. It listed cell phone number 909-727-6009, and an email of

SMMADRIGAL81@GMAIL.com. The service manager further explained that was

the number they used to directly speak with Salvador Magana MADRIGAL, Jr.,

as recently provided to them by Anahi CARDONA. On November 16, 2020, agents

received a pen register order and ping search warrant for 909-727-6009, from

District of South Dakota US Magistrate Judge Veronica Duffy.


      31.   On November 13, 2020, agents observed through electronic

surveillance, Anahi CARDONA leave 428 N. Linwood Court in the 2019 White

Volkswagen Atlas SUV and drive to the Broadmoor63 Apartment complex at 2323

S. 63rd Street, Omaha, NE. On November 16, 2020, agents were able to conduct

physical surveillance at the Broadmoor63 Apartments and discovered the

                                      12
  Case 4:21-mj-00061-VLD Document 1 Filed 04/15/21 Page 13 of 28 PageID #: 13




apartment registry showed Anahi CARDONA’s name was listed as assigned to

apartment #8381. Agents also located, at the Broadmoor63 parking garage spot

#274, a black 2019 Toyota Tacoma registered to Rosa Elena MADRIGAL of 730

N.   Montgomery      Court,    Sioux    Falls,   SD    (SD    LP:    WADN6;      VIN:

5TFCZ5AN5KX197221).


       32.   On November 16, 2020, Sioux Falls Police Detectives received

another anonymous Crime Stoppers tip regarding Salvador Magana MADRIGAL,

Jr. The tip stated the following:


       "I can’t call or text sorry, don’t want it traced back to me. I just found out

Salvador Madrigal Jr. is current in Nebraska somewhere his wife has a lot of

money in her house and or his mothers house which are both by Anne Sullivan

elementary school. Think I put their addresses in in prior tip. I was just informed

there is a car they are using to hold crystal meth in (last tip I said coke, but I was

wrong it’s meth, maybe both) don’t know what car or where it is but it’s parked

in an apartment complex parking lot somewhere. If you follow Oscar Madrigal-

drives a white truck plates 1cb778 or Rosa Madrigal plates 1x2686 they will

probably most likely go to that car. Anahi Cardona is Salvador’s wife don’t know

what she drives but they make stops to the car. Rosa and Anahi are usually

together picking up stuff or moving the car around. Someone said Salvador is on

the run he won’t come back to Sioux Falls because he got caught up in something

and either you guys are after him or other people are. Sorry don’t have a time

                                        13
  Case 4:21-mj-00061-VLD Document 1 Filed 04/15/21 Page 14 of 28 PageID #: 14




date or place but follow those 3 people and you’ll get to the car. They’re all working

together."

       33.   On December 1, 2020, agents received Monetary Wire Transfers

Transactions from Walmart, regarding Ria and MoneyGram wire transfers

conducted by Anahi CARDONA, Oscar MADRIGAL, Rosa MAGANA, and Salvador

MADRIGAL, Jr. and observed the following:

       a.    3/03/2018 Rosa MAGANA MADRIGAL sent $800 from Sioux Falls,

South Dakota, to Anahi CARDONA in Rancho Cucamonga, California.


       b.    5/07/2018 Francisco MADRIGAL sent $700 from Sioux Falls, South

Dakota, to Salvador Magana MADRIGAL, Jr. (disconnected phone 909-696-0229

attached to this wire transfer) in Rancho Cucamonga, California.


       c.    6/08/2018 Rosa MAGANA MADRIGAL sent $800 from Sioux Falls,

South Dakota, to Anahi CARDONA in Rancho Cucamonga, California.


       d.    8/06/2018 Salvador Magana MADRIGAL, Jr. (disconnected phone

909-696-0229 attached to this wire transfer) sent $425 from Rancho Cucamonga,

California, to Janet Perez in San Diego, California.


       e.    10/16/2018 Rosa MAGANA MADRIGAL sent $1,200 from Sioux

Falls, South Dakota, to Salvador Magana MADRIGAL, Jr. (disconnected phone

909-696-0229 attached to this wire transfer) in Rancho Cucamonga, California.




                                        14
 Case 4:21-mj-00061-VLD Document 1 Filed 04/15/21 Page 15 of 28 PageID #: 15




      f.     01/14/2019 Rosa MAGANA MADRIGAL sent $3,400 from Sioux

Falls, South Dakota, to Salvador Magana MADRIGAL, Jr. (disconnected phone

909-696-0229 attached to this wire transfer) in Redlands, California.


      g.     01/31/2019 Rosa MAGANA MADRIGAL sent $2,000 from Sioux

Falls, South Dakota, to Anahi CARDONA in Redlands, California.


      h.     12/16/2019 Anahi CARDONA sent $800 from Sioux Falls, South

Dakota, to Victor ROMAN in San Pedro, California.


      i.     01/22/2020 Anahi CARDONA sent $1,000 from Sioux Falls, South

Dakota, to Victor ROMAN in San Pedro, California.


      j.     03/27/2020 Oscar MADRIGAL (605-321-3398 attached to this wire

transfer) sent $200 from Sioux Falls, South Dakota, to Daniel Fresquez in Rapid

City, SD.


      34.    Agents conducted law enforcement data base criminal history

searches of names involved in these wire transfers and discovered the following:


      a.     Francisco MADRIGAL: In March 2020, Minnehaha County, SD,

Francisco MADRIGAL (believed to be a biological brother of Oscar MADRIGAL and

Salvador Magana MADRIGAL, Jr.) was arrested for possession with intent to

distribute one pound or more of marijuana and possession of marijuana one to

ten pounds. Currently an inmate in the Sioux Falls, SD State Penitentiary.



                                      15
 Case 4:21-mj-00061-VLD Document 1 Filed 04/15/21 Page 16 of 28 PageID #: 16




      b.    Victor ROMAN: On December 8, 2020, Arkansas State Police traffic

stopped a 2019 Nissan Frontier, Arizona (AZ) registration, at mile marker 177,

eastbound on Interstate 40. The driver, Victor ROMAN, a resident of San Pedro,

California, was arrested in possession of 184.5 pounds of marijuana. Other

criminal history included the following: In 2016, Lincoln, NE, ROMAN had a

felony gun conviction possession of firearm while committing a felony; In 1990,

in Los Angeles, CA, ROMAN had a felony conviction sell/furnish Marijuana/Hash;

In 2017, in Los Angeles, CA, ROMAN had a felony conviction for Possession

and Purchase of Cocaine Base; In 2020, in Los Angeles, CA, ROMAN had

misdemeanor conviction for cultivating 6+ marijuana plants.

      c.    Daniel FRESQUEZ: In 2008, in Rapid City, SD, FRESQUEZ had a

misdemeanor conviction for marijuana possession; and in 2020 in Rapid City,

SD, FRESQUEZ had a felony conviction for aggravated assault domestic abuse.

      35.   Between February 2021, and March 2021, agents were able to utilize

a source of information (SOI) to introduce a DEA Undercover Agent (UC) to Oscar

MADRIGAL. This UC has made three controlled purchases of methamphetamine

(totaling five ounces of methamphetamine) from Oscar MADRIGAL in Sioux Falls,

SD. The UC has developed enough of a relationship with Oscar MADRIGAL that

Oscar MADRIGAL has expressed interest in hiring the UC as a drug load driver

to move up to 50-pound loads of illegal drugs between California and South

Dakota. Oscar MADRIGAL has told the UC that Oscar MADRIGAL is “just a



                                     16
  Case 4:21-mj-00061-VLD Document 1 Filed 04/15/21 Page 17 of 28 PageID #: 17




middle-man,” that the UC would have to “meet the other guy,” and that their

organization has access to methamphetamine, heroin, and THC vape cartridges.

Oscar MADRIGAL additionally told the DEA UC that there was currently another

family in the area who was getting 50-pound loads of methamphetamine from

Oscar MADRIGAL’s organization.

       36.   On March 24, 2021, agents conducted a proffer interview with Robin

VENSAND where she identified Salvador Magana MADRIGAL, Jr., as her drug

source of supply. Robin VENSAND and further stated that Salvador Magana

MADRIGAL, Jr. had an operation trafficking drugs from California to South

Dakota and included his mother, Rosa MAGANA MADRIGAL, and wife, Anahi

CARDONA, in the drug dealing operation. Robin VENSAND admitted participating

in multiple drug transactions with Rosa MAGANA MADRIGAL and Anahi

CARDONA, when Salvador Magana MADRIGAL, Jr. was out of town; and Robin

VENSAND further admitted to giving thousands of dollars in drug payments to

Rosa MAGANA MADRIGAL and Anahi CARDONA. Robin VENSAND also told

agents she and Lanny VENSAND had paid Salvador Magana MADRIGAL, Jr. a

total of well over $1 million dollars in cash from April 2019 to August 2020, and

sourced a total of 600 pounds of methamphetamine, 600 THC vape pen

cartridges, and 100 pounds of marijuana. Robin VENSAND admitted to

distributing all these illegal drugs in the Sioux Falls region.




                                        17
 Case 4:21-mj-00061-VLD Document 1 Filed 04/15/21 Page 18 of 28 PageID #: 18




      37.    On March 29, 2021, DEA SFRO agents were notified by Sioux Falls

ATF agents that they had been in regular communication with William

HARTWICK, of 5325 W. 45th Street, Sioux Falls, SD, who used phone number

605-408-3494 (Target Cellular Device). The ATF agents were conducting a

controlled purchase operation where an ATF Confidential Informant (CI) and

Undercover Agent (UC) would be purchasing 1 pound of methamphetamine from

William HARTWICK for $6,000 US Currency (USC). HARTWICK had told the ATF

CI and UC that HARTWICK moved large loads of methamphetamine between

California and Sioux Falls, SD. DEA checked the active pen registers for Salvador

Magana MADRIGAL, Jr.’s 909-727-6009 phone number and observed Target

Cellular Device was a contact of Salvador Magana MADRIGAL, Jr. DEA received

subpoena results from Target Cellular Device and observed it to be an AT&T

phone number subscribed to Ernestina TERRY (also identified by agents as

Ernestina Magana Zavala TERRY) of 4221 S. Southeastern Ave., Sioux Falls, SD.

Investigators learned through various law enforcement records and governmental

databases that William HARTWICK was married to Maria MAGANA ZAVALA, who

is the biological sister of Ernestina TERRY and Rosa MAGANA MADRIGAL

(Salvador Magana MADRIGAL, Jr’s mother). DEA SFRO and Sioux Falls ATF

agreed to partner in this continued investigation as William HARTWICK and

Maria MAGANA ZAVALA are believed to be “the other family” that Oscar

MADRIGAL had told the DEA UC about.



                                      18
 Case 4:21-mj-00061-VLD Document 1 Filed 04/15/21 Page 19 of 28 PageID #: 19




      38.      On March 29, 2021, members of ATF and the Sioux Falls Police

Department conducted a controlled purchase operation between the ATF UC and

William HARTWICK and his wife, Maria MAGANA ZAVALA. Upon the ATF UC

contacting HARTWICK on Target Cellular Device and arranging a drug

purchase, agents and detectives conducted a continuous surveillance operation

where they followed HARTWICK and Maria MAGANA ZAVALA from 5325 W. 45th

Street, Sioux Fall, SD, to a Sioux Falls Home Depot store, where HARTWICK and

Maria MAGANA ZAVALA met with the ATF UC. During the controlled purchase

transaction,    the   ATF   UC   was   given   approximately   439.4   grams   of

methamphetamine for $6,000 US Currency. During the transaction, HARTWICK

had Maria MAGANA ZAVALA in his vehicle and further told the ATF UC that Maria

MAGANA ZAVALA was HARTWICK's wife, that Maria MAGANA ZAVALA “knew

about everything,” and that the ATF UC should not be afraid to discuss business

in front of Maria MAGANA ZAVALA. HARTWICK and the ATF UC agreed to a

continued drug purchasing relationship after HARTWICK got back from a trip

that HARTWICK stated he was planning to take. ATF recorded this interaction

with the ATF UC and maintained it as evidence. Detectives surveilled HARTWICK

had Maria MAGANA ZAVALA back to 5325 W. 45th Street, Sioux Falls, SD,

immediately after the operation.


      39.      I believe Target Cellular Device is being used in furtherance of

trafficking, possessing, and the sale of controlled substances, specifically


                                       19
 Case 4:21-mj-00061-VLD Document 1 Filed 04/15/21 Page 20 of 28 PageID #: 20




methamphetamine, in the Sioux Falls, SD, region. I further believe additional

evidence of Target Cellular Device’s drug trafficking routes and location data

will be discovered through the use of a Pen Register.

       40.   The above conduct being investigated involves use of the cell phone

number described in Attachment A. To further the investigation, investigators

need to obtain the dialing, routing, addressing, and signaling information

associated with communications sent to or from that cell phone number.

       41.   The pen/trap device sought by this application will record, decode,

and/or capture dialing, routing, addressing, and signaling information associated

with each communication to or from the cell phone number described in

Attachment A, including the date, time, and duration of the communication, and

the following, without geographic limit:

       -     Source and destination telephone numbers;

       -     Source and destination email addresses, when the cellular device

             exchanges SMS or MMS messages with an email account; and

       -     Any unique identifiers, including the ESN, MEIN, IMSI, IMEI, SIM,

             MSISDN, or MIN, associated with the cell phone device or devices

             used to make or receive calls or send and receive texts with cell

             phone number described in Attachment A.




                                       20
 Case 4:21-mj-00061-VLD Document 1 Filed 04/15/21 Page 21 of 28 PageID #: 21




                         GOVERNMENT REQUESTS

      42.   For the reasons stated above, the United States requests that the

Court enter an Order authorizing the installation and use of pen/trap devices to

record, decode, and/or capture the dialing, routing, addressing, and signaling

information described above for each communication to or from the cell phone

number described in Attachment A, to include the date, time, and duration of

the communication, without geographic limit.         The United States does not

request and does not seek to obtain the contents of any communications, as

defined in 18 U.S.C. § 2510(8).

      43.   The United States further requests that the Court authorize the

foregoing installation and use for a period of sixty days from the date of the

Court’s Order, pursuant to 18 U.S.C. § 3123(c)(1).

      44.   The United States further requests, pursuant to 18 U.S.C. §§

3123(b)(2) and 3124(a)-(b), that the Court order AT&T and any other person or

entity providing wire or electronic communication service in the United States

whose assistance may facilitate execution of this Order to furnish, upon service

of the Order, information, facilities, and technical assistance necessary to install

the pen/trap device, including installation and operation of the pen/trap device

unobtrusively and with minimum disruption of normal service. Any entity

providing such assistance shall be reasonably compensated by the Drug

Enforcement Administration, pursuant to 18 U.S.C. § 3124(c), for reasonable



                                       21
 Case 4:21-mj-00061-VLD Document 1 Filed 04/15/21 Page 22 of 28 PageID #: 22




expenses incurred in providing facilities and assistance in furtherance of this

Order.

      45.   The United States further requests that the Court order AT&T and

any other person or entity whose assistance may facilitate execution of this Order

to notify the applicant and the Drug Enforcement Administration to provide prior

notice to the applicant and the Drug Enforcement Administration before

terminating or changing service to the cell phone number.

      46.   The United States further requests that the Court order that the

Drug Enforcement Administration and the applicant have access to the

information collected by the pen-trap devices as soon as practicable, twenty-four

hours per day, or at such other times as may be acceptable to them, for the

duration of the Order.

      47.   The United States further requests that this application and any

resulting Order be sealed until otherwise ordered by the Court, pursuant to 18

U.S.C. § 3123(d)(1).

      48.   The United States further requests that the Clerk of the Court

provide the United States Attorney’s Office with three certified copies of this

application and Order and provide certified copies of this Order to the Drug

Enforcement Administration and AT&T upon request.




                                      22
Case 4:21-mj-00061-VLD Document 1 Filed 04/15/21 Page 23 of 28 PageID #: 23




    Executed on this 15th day of April, 2021.

                                  DENNIS R. HOLMES
                                  Acting United States Attorney



                                  _________________________________________
                                  Mark Hodges
                                  Special Assistant United States Attorney
                                  P.O. Box 2638
                                  Sioux Falls, SD 57101-2638
                                  Telephone: (605)357-2346
                                  Facsimile: (605)330-4410
                                  E-Mail: Mark.Hodges@usdoj.gov




                                   23
  Case 4:21-mj-00061-VLD Document 1 Filed 04/15/21 Page 24 of 28 PageID #: 24




   In the Matter of the Application Regarding   No. _______________________
                                                      4:21-mj-61

   21-067-04                                    REDACTED ATTACHMENT A




Facility            Account Number      Subscriber, if        Subject of
                    or identifier       known                 investigation, if
                                                              known
      AT&T                                                     William Hartwick,
                                         Ernestina Magana
                      605-408-3493                              Maria Magana
                                           Zavala Terry
                                                                     Zavala




                                      1
 Case 4:21-mj-00061-VLD Document 1 Filed 04/15/21 Page 25 of 28 PageID #: 25




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH DAKOTA
                           SOUTHERN DIVISION

In the Matter of the Application Regarding:
                                              No. _________________________
                                                     4:21-mj-61

21-067-04
                                              REDACTED ORDER FOR PEN
                                              REGISTER AND TRAP/TRACE
                                              DEVICE


      Mark Hodges, on behalf of the United States, has submitted an application

pursuant to 18 U.S.C. §§ 3122 and 3123, requesting that the Court issue an

Order continuing and authorizing the installation and use of pen registers and

trap and trace devices (“pen-trap devices”) on the account associated with

subscriber described in Attachment A, which is incorporated into this Order by

reference.

      The Court finds that an attorney for the government has submitted the

application and has certified that the information likely to be obtained by such

installation and use is relevant to an ongoing criminal investigation being

conducted by the Drug Enforcement Agency and Bureau of Alcohol, Tobacco,

Firearms and Explosives, of unknown individuals in connection with possible

violations of 21 U.S.C. §§ 841(a)(1) and 846 and others.

      IT IS THEREFORE ORDERED, pursuant to 18 U.S.C. § 3123, that the

Drug Enforcement Agency and Bureau of Alcohol, Tobacco, Firearms and

Explosives may install and use pen-trap devices to record, decode, and/or

capture dialing, routing, addressing, and signaling information associated with

each communication to or from the account associated with subscriber
 Case 4:21-mj-00061-VLD Document 1 Filed 04/15/21 Page 26 of 28 PageID #: 26




described in Attachment A, including the date, time, and duration of the

communication, and the following, without geographic limit:

              a. IP addresses associated with the cell phone device or
                 devices used to send or receive electronic communications.

              b. Any unique identifiers associated with the cell phone device
                 or devices used to make and receive calls with the TARGET
                 CELLULAR DEVICE, or to send or receive other electronic
                 communications, including the ESN, MEIN, IMSI, IMEI,
                 SIM, MSISDN, or MIN.

              c. IP addresses of any websites or other servers to which the
                  cell phone device or devices connected.

              d. Source and destination telephone numbers and email
                 addresses.

              e. "Post-cut-through dialed digits," which are digits dialed
                 after the initial call set up is completed, subject to the
                 limitations of 18 U.S.C. § 3121(c).

      IT IS FURTHER ORDERED, pursuant to 18 U.S.C. § 3123(c)(1), that the

use and installation of the foregoing is authorized for sixty days from the date of

this Order;

      IT IS FURTHER ORDERED, pursuant to 18 U.S.C. §§ 3123(b)(2) and

3124(a)-(b), that AT&T and any other person or entity providing wire or electronic

communication service in the United States whose assistance may, pursuant to

18 U.S.C. § 3123(a), facilitate the execution of this Order shall, upon service of

this Order, furnish information, facilities, and technical assistance necessary to

install the pen-trap devices, including installation and operation of the pen-trap

devices unobtrusively and with minimum disruption of normal service;

      IT IS FURTHER ORDERED that the Drug Enforcement Agency reasonably

compensate AT&T and any other person or entity whose assistance facilitates


                                        -2-
 Case 4:21-mj-00061-VLD Document 1 Filed 04/15/21 Page 27 of 28 PageID #: 27




execution of this Order for reasonable expenses incurred in complying with this

Order;

      IT IS FURTHER ORDERED that AT&T and any other person or entity

whose assistance may facilitate execution of this Order notify the applicant and

the Drug Enforcement Agency of any changes relating to the account associated

with subscriber described in Attachment A, including changes to subscriber

information, and to provide prior notice to the Drug Enforcement Agency before

terminating or changing service to the account associated with subscriber;

      IT IS FURTHER ORDERED that the Drug Enforcement Agency, Bureau of

Alcohol, Tobacco, Firearms and Explosives and the applicant have access to the

information collected by the pen-trap devices as soon as practicable, twenty-four

hours per day, or at such other times as may be acceptable to the Drug

Enforcement Agency and Bureau of Alcohol, Tobacco, Firearms and Explosives,

for the duration of the Order;

      IT IS FURTHER ORDERED, pursuant to 18 U.S.C. § 3123(d)(2), that AT&T

and any other person or entity whose assistance facilitates execution of this

Order, and their agents and employees, shall not disclose in any manner, directly

or indirectly, by any action or inaction, the existence of the application and this

Order, the pen-trap devices, or the investigation to any person, unless and until

otherwise ordered by the Court, except that AT&T may disclose this Order to an

attorney for AT&T for the purpose of receiving legal advice;

      IT IS FURTHER ORDERED, pursuant to 18 U.S.C. §§ 2703(c)(1)(B) and

(d), that the Internet and Mail Service Provider(s) revealed from the IP and email



                                       -3-
 Case 4:21-mj-00061-VLD Document 1 Filed 04/15/21 Page 28 of 28 PageID #: 28




addresses captured on the pen register and trap and trace device and the IP

addresses produced on the IP address history log, provide all information

concerning the account assigned the specific IP and/or email addresses at the

specific date and time, to include without limitation all subscriber information,

caller identification/ANI information if the account is a dial up account or

physical termination point if the account is Cable, DSL, ISDN, T1, and any

cellular handset information such as (MEID,IMEI,MIN,MDC,MAC address) or the

like;

        IT IS FURTHER ORDERED that the Clerk of the Court shall provide the

United States Attorney’s Office with three certified copies of this application and

Order and shall provide copies of this Order to the Drug Enforcement Agency,

Bureau of Alcohol, Tobacco, Firearms and Explosives and AT&T upon request.



        Dated: ____________________________

                                      BY THE COURT:



                                      __________________________________________
                                      VERONICA L. DUFFY
                                      United States Magistrate Judge




                                       -4-
